ACCEPTED
                                                                                    14-14-00492-CV
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               5/12/2015 4:42:07 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

              IN THE FOURTEENTH COURT OF APPEALS
                        HOUSTON, TEXAS
                                                                    FILED IN
                               ______________                14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                             5/12/2015 4:42:07 PM
                            NO. 14-14-00492-CV               CHRISTOPHER A. PRINE
                              ______________                          Clerk


    PAUL STAMATIS, JR., AS INDEPENDENT EXECUTOR OF THE
       ESTATE OF PAUL STAMATIS, DECEASED, Appellant

                                     V.

 METHODIST WILLOWBROOK HOSPITAL, DANIEL MAO, M.D., AND
       NEPTUNE EMERGENCY SERVICES, P.A., Appellees


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-34910


  APPELLANT’S MOTION FOR LEAVE TO FILE ITS REBUTTAL TO
           APPELLEE’S POST-SUBMISSION BRIEF

Respectfully submitted,

THE LEWIS LAW FIRM

/s/ J. Craig Lewis
J. Craig Lewis
State Bar No. 12283500
2905 Sackett Street.
Houston, Texas 77098
Telephone: 713.238.7715
Facsimile: 713.238.7888
Email: jenniferb@LLF7.com

ATTORNEYS FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

      Appellant, Paul Stamatis, Jr. files this Motion for Leave to File its Post-

Submission Rebuttal to Appellee’s Post-Submission Brief.

      Appellant seeks leave to file its Post-Submission Rebuttal submitted

concurrently herewith to respond to the Post-Submission Brief filed by the Appellees

on May 7, 2015. The Appellees sought leave from this Court to file their Post-

Submission Brief because at oral argument on April 30, 2015, they did not have

adequate enough time to respond to questions posed by the Justices of the Panel. Had

the Appellees responded to the Justices of the Panel at oral argument, Appellant

would have rebutted the Appellees on the manner set forth in this Rebuttal. Based

on Appellant’s Post-Submission Rebuttal to the Appellees’ Post-Submission Brief,

Appellant believes that its Rebuttal will assist the Court in its deliberations

                              PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant his

Motion for Leave to File Post-Submission Rebuttal, direct the clerk to accept and file

Appellant’s Post-Submission Rebuttal, and grant him all other relief to which he may

be entitled.


                              [signature page follows]


                                          -2-
                                      Respectfully submitted,

                                      THE LEWIS LAW FIRM

                                      /s/ J. Craig Lewis
                                      J. Craig Lewis
                                      State Bar No. 12283500
                                      2905 Sackett Street
                                      Houston, Texas 77098
                                      Telephone: 713.238.7715
                                      Facsimile: 713.238.7888
                                      Email: jenniferb@LLF7.com

                                      ATTORNEYS FOR APPELLANT

                      CERTIFICATE OF CONFERENCE
      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred with opposing counsel, listed below, about the merits of this motion
with the following results:

      Oscar De la Rosa, with the DE LA ROSA LAW FIRM, attorney for
      Appellee, Methodist Willowbrook Hospital, does not oppose motion.

      LaVerne Chang, with CARDWELL & CHANG, attorney for Appellees,
      Daniel Mao, M.D. and Neptune Emergency Services, P.A., does not
      oppose motion.

      Dated: May 12, 2015             /s/ Craig Lewis
                                      J. Craig Lewis




                                        -3-
                            CERTIFICATE OF SERVICE
       This is to certify that on this 12th day of May, 2015 a true and correct copy of
the foregoing instrument was served upon opposing counsel via e-serve. I further
certify that I have complied with the provisions of Rules 21 and 21a of the Texas
Rules of Civil Procedure.

Ms. LaVerne Chang                                              Via E-Serve
CARDWELL & CHANG
511 Lovett Boulevard
Houston, Texas 77006
Counsel for Appellees, Daniel Mao, M.D. and Neptune Emergency Services, P.A.

Mr. Oscar De la Rosa                                                      Via E-Serve
DE LA ROSA LAW FIRM
Three Riverway, Suite 1820
Houston, Texas 77056
Counsel for Appellee, Methodist Willowbrook Hospital


                                        /s/ J. Craig Lewis
                                        J. Craig Lewis
                                        ATTORNEY FOR APPELLANT, PAUL
                                        STAMATIS, JR., AS INDEPENDENT
                                        EXECUTOR OF THE ESTATE OF PAUL
                                        STAMATIS, DECEASED




                                          -4-